DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on May 21, 2020, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Specifically, DE 202012001750, DE 102006019300, DE 102013000168, and DE 102013015908 do not appear to be accompanied by relevant translations It has been placed in the application file, but the information referred to therein has not been considered.
Examiner notes that a German search report has been filed by Applicant on May 21, 2020, but apparently not included in the IDS. Even if the German search report had properly been included on the IDS, it also does not include a translation in the English language, and so would not be considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the struts (4a) of the first number in the first or the third angular range have an aerodynamic profile which differs from one strut to the other strut” in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 18, the recitation “wherein the struts (4a) of the first number in the first or the third angular range have an aerodynamic profile which differs from one strut to the other strut” is not supported in the detailed description of the specification. Specifically, while para. [0084] describes that “Various branches of struts 4 which branch out in an arborescent manner may have dissimilar profiles”, such a teaching is substantively different from what is claimed in claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the struts that extend between neighboring ones of the struts are connected to one another at least in pairs by a connecting structure, and the connecting structure has an aerodynamic profiling” which is indefinite for two reasons. First, it is unclear how struts may “extend between neighboring ones of the struts” in the first place, since it would appear that a prerequisite for neighboring struts would be that there are not struts between them. Second, it is unclear what “connected to one another at least in pairs” means, since it would appear to imply that claim 1 encompasses embodiments where the struts are connected in triplets, quadruplets, etc., which does not appear to be shown in the drawings. Applicant discloses in para. [0071] of the specification that “On the external periphery of the supporting wing structure 3, neighboring struts 4 in the region of the free ends thereof are connected in pairs by way of connecting structures in the form of segments 3a which are bent in the manner of divided circles.” However, this structural arrangement is currently not being captured by the claim. Claim 20 is likewise rejected. Dependent claims 2-19 and 21-29 fail to cure the deficiency.
Claim 1, lines 7-8 recite “the struts…have an aerodynamic profile in cross section” and lines 11-12 recite “the connecting structure has an aerodynamic profiling.” It is unclear whether the “aerodynamic profile” and the “aerodynamic profiling” are intended to be the same or different, and this confusion causes a lack of clarity in the claim. Dependent claims 2-29 fail to cure the deficiency.
Claim 16 recites “wherein the remaining struts are configured as struts of the second number” which is indefinite for two reasons. First, there is no set number of claimed struts, so it is unclear whether there are necessarily any “remaining” struts that do not fall in one of the three claimed angular ranges. Second, the three angular ranges appear to cover the entire 360° angular range with respect to R1, so it is unclear how any strut could fall outside of that range. Dependent claims 17-18 fail to cure the deficiency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 21 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 fails to limit the subject matter of claim 1, from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 13-17, and 19-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senkel et al. (US 2017/0267367 A1), hereinafter Senkel.
Regarding claim 1, Senkel discloses a supporting wing structure for an aircraft (aircraft 103; fig. 15a), said supporting wing structure comprising: 
a plurality of struts (beams 103a-103f; fig. 15a), a first number of the struts are primarily disposed in a first direction, and a second number of the struts are primarily disposed in a second direction, said second direction being oriented so as to be orthogonal to the first direction (as shown in fig. 15a), 
at least the struts of the second number have an aerodynamic profile in cross section (para. [0115], regarding the construction of the relevant arms with drop-shaped cross section or generally the support structure of an aircraft according to the invention can be seen, so that this is exposed to as little air resistance as possible from an air flow of the propellers 2 directed downward and accordingly has an aerodynamically favorable construction, in order to reduce, in particular, the development of noise; as shown in figs. 15a and 15j), and 
the struts that extend between neighboring ones of the struts are connected to one another at least in pairs by a connecting structure (para. [0105], regarding between the individual beams 103a-f there are additional connecting bars 103ad′ that connect adjacent electric motors 3 (or their housings) of adjacent beams 103a-f to each other), and the connecting structure has an aerodynamic profiling (the connecting bars 103ad, etc., as shown in fig 15a, are shown having a circular profile, which is inherently aerodynamic).

Regarding claim 2, Senkel discloses the invention in claim 1, and further discloses wherein at least the struts of the second number are disposed substantially in a common plane (as shown in fig. 15a).

Regarding claim 3, Senkel discloses the invention in claim 1, and further discloses wherein the aerodynamic profile is configured for generating a lifting force (Examiner notes that the drop-shaped cross section of the beams 103a-103f is inherently configured to generate lift when the supporting wing structure is flown at a negative angle of attack during forward flight, as is commonly done in the art).

Regarding claim 4, Senkel discloses the invention in claim 1, and further discloses wherein the first direction is substantially in alignment with a forward flight direction of the aircraft (as shown in fig. 15a).

Regarding claim 10, Senkel discloses the invention in claim 1, and further discloses wherein the aerodynamic profile is configured in an external cladding (4") of the struts of the second number (not chosen), or a main body of the struts of the second number are shaped on an external profile thereof with the aerodynamic profile (the beam arms 103a-103f are drop-shaped, per para. [0115]).

Regarding claim 13, Senkel discloses the invention in claim 1, and further discloses wherein the struts which are oriented in a first angular range from approximately -45° to approximately +45° about the first direction are configured as struts of the first number (as shown in fig. 15a).

Regarding claim 14, Senkel discloses the invention in claim 13, and further discloses wherein the struts which are oriented in a second angular range of approximately +45° to approximately +135° and approximately +225° to approximately +315° to the first direction are configured as struts of the second number (as shown in fig. 15a).

Regarding claim 15, Senkel discloses the invention in claim 14, and further discloses wherein the struts which are oriented in a third angular range of approximately +135° to approximately +225° to the first direction are configured as struts of the first number (as shown in fig. 15a).

Regarding claim 16, Senkel discloses the invention in claim 15, and further discloses wherein the remaining struts are configured as struts of the second number (as shown in fig. 15a).

Regarding claim 17, Senkel discloses the invention in claim 16, and further discloses wherein the struts of the first number in the first or the third angular range have in each case an identical aerodynamic profile (as shown in fig. 15a; see again para. [0115]).

Regarding claim 19, Senkel discloses the invention in claim 1, and further discloses wherein the struts emanate from a central fastening structure (as shown in fig. 15a) and are fastened by respective first ends of said struts to the central fastening structure (as shown in fig. 15a).

Regarding claim 20, Senkel discloses the invention in claim 1, and further discloses wherein the struts, at respective second free ends thereof, between neighboring struts are connected to one another at least in pairs by the connecting structure (para. [0105], regarding between the individual beams 103a-f there are additional connecting bars 103ad′ that connect adjacent electric motors 3 (or their housings; as shown in fig. 15a).

Regarding claim 21, Senkel discloses the invention in claim 20, and further discloses wherein the connecting structure has an aerodynamic profiling (see the rejection of identical language in claim 1 above).

Regarding claim 22, Senkel discloses the invention in claim 1, and further discloses wherein the struts are configured to branch out in an arborescent manner (as shown in fig. 15a).

Regarding claim 23, Senkel discloses the invention in claim 1, and further discloses wherein the struts are configured to support drive units of the aircraft (as shown in fig. 15a), said drive units having in each case at least one rotor (propeller 2; fig. 15a) and one motor unit for driving the rotor (motor 3; fig. 15a).

Regarding claim 24, Senkel discloses an aircraft (103), comprising a plurality of electrically driven rotors (2) which are disposed in a distributed manner (as shown in fig. 15a) and the supporting wing structure as claimed in claim 1 (per the rejection detailed hereinabove) that supports at least the rotors (as shown in fig. 15a).

Regarding claim 25, Senkel discloses the invention in claim 24, and further discloses the invention further comprising a plurality of motors (3) configured to drive the rotors (2) disposed on the supporting wing structure (as shown in fig. 15a).

Regarding claim 26, Senkel discloses the invention in claim 25, and further discloses wherein at least some of the rotors (2) are disposed above a common plane in which at least the struts of the second number are disposed (all of the propellers 2 are shown being above the plane of the struts in fig. 15a).

Regarding claim 27, Senkel discloses the invention in claim 26, and further discloses the invention further comprising at least one of a passenger cockpit (11; fig. 15a) or a load receptacle disposed below the common plane (as shown in fig. 15a).

Regarding claim 28, Senkel discloses the invention in claim 26, and further discloses wherein the aircraft is a vertical take-off and landing multicopter (as shown in fig. 15a).

Regarding claim 29, Senkel discloses the invention in claim 1, and further discloses wherein the connecting structure comprises connecting segments (as shown in fig. 15a) which have the aerodynamic profiling (the connecting bars 103ad, etc., as shown in fig 15a, are shown having a circular profile, which is inherently aerodynamic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 9, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Senkel et al. (US 2017/0267367 A1), hereinafter Senkel.
Regarding claim 6, Senkel discloses the invention in claim 1, but does not appear to specifically disclose wherein the aerodynamic profile has a relative profile thickness d/1 of more than or equal to 0.2, where d is a profile thickness and 1 is a profile length.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the aerodynamic profile has a relative profile thickness d/1 of more than or equal to 0.2, where d is a profile thickness and 1 is a profile length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The purpose would be to ensure the desired lift and drag characteristics of the struts.

Regarding claim 9, Senkel discloses the invention in claim 2, and further discloses wherein the aerodynamic profile is configured asymmetrical with respect to the plane (as shown in fig. 15a; see again para. [0115]).
Senkel does not appear to specifically disclose wherein the aerodynamic profile is configured with at least one of: an approximately S-shaped trend on the lower side thereof, a partially convex and partially concave trend on the lower side thereof, a relative flat nose with a relatively large curvature radius, a relatively large profile thickness, d/1 > 0.2, or a concave region (KB) in a rear lower portion.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the aerodynamic profile has a relatively large profile thickness, d/1 > 0.2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The purpose would be to ensure the desired lift and drag characteristics of the struts.

Regarding claim 11, Senkel discloses the invention in claim 2, but does not appear to specifically disclose wherein the struts of the first number have a symmetrical profile with respect to the plane.
However, Senkel teaches the connecting structure (connecting bars 103ad’, etc.) having a circular profile with respect to the plane (as shown in fig. 15a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the supporting wing structure of Senkel such that the struts of the first number have a symmetrical profile with respect to the plane, since it would be obvious to substitute one aerodynamic profile for another to manage manufacturing ease versus aerodynamic optimization.

Regarding claim 12, Senkel as modified discloses the invention in claim 11, and further discloses wherein the symmetrical profile is configured in an external cladding of the struts of the first number (not chosen), or a main body of the struts of the first number are shaped on an external profile thereof with the symmetrical profile (in Senkel as modified such that the struts have a circular profile, the external profile forms the symmetrical profile). 

Regarding claim 18, Senkel discloses the invention in claim 16, but does not appear to specifically disclose wherein the struts of the first number in the first or the third angular range have an aerodynamic profile which differs from one strut to the other strut.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the struts of the first number in the first or the third angular range have an aerodynamic profile which differs from one strut to the other strut, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. The purpose would be to optimize the flow over each individual strut given its individual flight characteristics.
	
Allowable Subject Matter
Claims 5 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647